Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1320
               Lower Tribunal Nos. 09-50922, F08-34057,
             F85-32539, F85-32540, F85-32541, & F86-4671
                          ________________


                          Juan Francisco Vega,
                               Petitioner,

                                     vs.

                        The State of Florida, et al.,
                              Respondents.


     A Case of Original Jurisdiction—Petition for Belated Appeal.


     Juan Francisco Vega, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for respondent The State of Florida.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
       Juan Francisco Vega petitions for belated appeal of a trial court order

finding no probable cause to release Vega from his involuntary civil

commitment under the Jimmy Ryce Act. See § 394.918(1), Fla. Stat. (2022).

Because the instant proceedings are civil in nature, Vega is not entitled to

relief in this Court under Florida Rule of Appellate Procedure 9.141(c). See

In re Commitment of May, 975 So. 2d 579, 580-81 (Fla. 2d DCA 2008).

Further, because Vega’s “petition presents a factual issue about whether he

timely instructed his attorney to file an appeal,” Vega must first file a petition

for writ of habeas corpus in the trial court “so that the trial court may resolve

the factual issues that may entitle him to a belated appeal” in this Court. Id.

at 581-82.

       Accordingly, we dismiss the instant petition for lack of jurisdiction,

without prejudice to Vegas filing a petition for writ of habeas corpus in the

trial court.

       Petition dismissed.




                                        2